



Exhibit 10.1
NACCO INDUSTRIES, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTORS' EQUITY
COMPENSATION PLAN
(effective May 8, 2019)




1.
Purpose of the Plan

The purpose of this Amended and Restated Non-Employee Directors’ Equity
Compensation Plan (the “Plan”) is to provide for the payment to the non-employee
Directors of NACCO Industries, Inc. (the “Company”) of a portion of their
Directors’ Retainer in capital stock of the Company in order to help further
align the interests of the Directors with the stockholders of the Company and
thereby help promote the long-term interests of the Company.
2.
Effective Date

This Plan is effective May 8, 2019 (the “Effective Date”), subject to the
approval of the Plan by the stockholders of the Company as of such date.
3.
Definitions

(a)“Average Share Price” means the average of the closing price per share of
Class A Common Stock on the New York Stock Exchange on the Friday (or if Friday
is not a trading day, the last trading day before such Friday) for each week of
the calendar quarter ending on the Quarter Date.


(b)“Board” means the Board of Directors of the Company.


(c)“Class A Common Stock” means (i) the Company’s Class A Common Stock, par
value $1.00 per share and (ii) any security into which Class A Common Stock may
be converted by reason of any transaction or event of the type referred to in
Section 5(c) of this Plan.


(d)“Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer this Plan in accordance with the
provisions hereof, so long as any such committee consists of not less than two
directors of the Company and so long as each member of the Committee is (i) an
“independent director” under the Rules of the New York Stock Exchange and (ii) a
“non-employee director” for purposes of Rule 16b-3.


(e)“Director” means an individual duly elected or chosen as a director of the
Company who is not also an employee of the Company or any of its subsidiaries.


(f)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.


(g)“Extraordinary Event” shall have the meaning set forth in Section 5.


(h)“Payment Deadline” means the date that is the fifteenth day of the third
month after each Quarter Date.


(i)“Quarter Date” means the last day of the calendar quarter for which a
Required Amount or Voluntary Amount is earned.


(j)“Required Amount” means an amount of money constituting that portion (as
determined from time to time by the Board) of a Director’s standard non-employee
Director annual retainer (the “Retainer”) earned by such Director for his
services as a Director for any calendar quarter that is payable in Shares as
described in Section 4.1(a).




1



--------------------------------------------------------------------------------





(k)“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act
of 1934 (or any successor rule to the same effect), as in effect from time to
time.


(l)“Shares” means shares of Class A Common Stock that are issued or transferred
to a Director pursuant to, and with such restrictions as are imposed by, the
terms of this Plan in respect of the Director’s Required Amount.


(m)“Transfer” shall have the meaning set forth in Section 4.2(a).


(n)“Voluntary Amount” shall have the meaning set forth in Section 4.2(b).


(o)“Voluntary Shares” means shares of Class A Common Stock that are issued or
transferred to a Director in accordance with Section 4.1(c) in respect of the
Director’s Voluntary Amount.


4.
Shares and Voluntary Shares

4.1Required Amount and Voluntary Amount


(a)Required Amount. From time to time, the Board shall determine (i) the amount
of the Retainer to be paid to each Director for each calendar quarter of a year,
(ii) subject to Section 4.1(b), the portion of the Retainer that shall be paid
in cash and (iii) the equity portion of the Retainer (expressed in dollars) that
is required to be paid in Shares as described in Section 4.1(c) (the “Required
Amount”), in each case subject to pro-ration in the event that the Director
begins or ceases non-employee Director service during the applicable calendar
quarter.


(b)Voluntary Shares. For any calendar quarter, a Director may elect to have up
to 100% of the cash component of the Retainer payable for such quarter in excess
of the Required Amount, and any other cash to be earned by the Director for such
quarter for services as a Director (collectively referred to as a “Voluntary
Amount”), not paid to the Director in cash, but instead to have the Voluntary
Amount applied to the issuance or transfer to the Director of Voluntary Shares
as described in Section 4.1(c); provided that the Director must notify the
Company in writing of such election prior to the first day of the calendar
quarter for which such election is made, which election will be irrevocable
after such date for such calendar quarter and shall remain in effect for future
calendar quarters unless or until revoked by the Director prior to the first day
of a calendar quarter.


(c)Issuance of Shares and Voluntary Shares. Promptly following each Quarter Date
(and, in any event, no later than the Payment Deadline), the Company shall issue
or transfer to each Director (or to a trust for the benefit of a Director, or
such Director’s spouse, children or grandchildren, if so directed by the
Director) (i) a number of whole Shares equal to the Required Amount for the
calendar quarter ending on such Quarter Date divided by the Average Share Price
and (ii) a number of whole Voluntary Shares equal to such Director’s Voluntary
Amount for such calendar quarter divided by the Average Share Price. To the
extent that the application of the foregoing formulas would result in fractional
Shares or fractional Voluntary Shares, no fractional shares of Class A Common
Stock shall be issued or transferred by the Company pursuant to this Plan, but
instead, such amount shall be paid to the Director in cash at the same time the
Shares and Voluntary Shares are issued or transferred to the Director. Shares
and Voluntary Shares shall be fully paid, nonassessable shares of Class A Common
Stock. Shares shall be subject to the restrictions set forth in this Plan,
whereas Voluntary Shares shall not be so restricted. Shares and Voluntary Shares
may be shares of original issuance or treasury shares or a combination of the
foregoing and, in the discretion of the Company, may be issued as certificated
or uncertificated shares. The Company shall pay any and all fees and commissions
incurred in connection with the purchase by the Company of shares of Class A
Common Stock which are to be Shares or Voluntary Shares and the transfer to
Directors of Shares or Voluntary Shares.


(d)Withholding Taxes. To the extent that the Company is required to withhold
federal, state or local taxes in connection with any amount payable to a
Director under this Plan, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of any
Shares or Voluntary Shares that the Director make arrangements satisfactory to
the Committee for the payment of the balance of such taxes required to be
withheld, which arrangements may include relinquishment of the Shares or the
Voluntary Shares. To the extent permitted under applicable law, the Committee
and Director may also make similar arrangements with respect to the


2



--------------------------------------------------------------------------------





payment of any other taxes derived from or related to the payment of Shares or
Voluntary Shares with respect to which withholding is not required.


4.2Restrictions on Shares.
(a)Restrictions on Transfer of Shares. No Shares shall be assigned, pledged,
hypothecated or otherwise transferred (any such assignment, pledge,
hypothecation or transfer being referred to herein as a “Transfer”) by a
Director or any other person, voluntarily or involuntarily, other than (i) by
will or by the laws of descent and distribution, (ii) pursuant to a domestic
relations order that would meet the definition of a qualified domestic relations
order under Section 206(d)(3)(B) of ERISA if such provisions applied to the Plan
or a similar binding judicial order (“QDRO”), or (iii) directly or indirectly to
a trust or partnership for the benefit of a Director, or such Director’s spouse,
children or grandchildren. Shares transferred to a person other than the
Director pursuant to a QDRO shall not be subject to the restrictions described
in this Section 4.2(a), but Shares transferred to a trust or partnership for the
benefit of a Director, or such Director’s spouse, children or grandchildren,
shall remain subject to the restrictions described in this Section 4.2(a) until
such restrictions lapse pursuant to the following sentence. The restrictions on
Shares set forth in this Section shall lapse for all purposes and shall be of no
further force or effect upon the earliest to occur of (A) ten years after the
Quarter Date with respect to which such Shares were issued or transferred,
(B) the date of the death or cessation of service due to permanent disability of
the Director, (C) five years (or earlier with the approval of the Board) after
the Director’s retirement from the Board, (D) the date that a Director is both
retired from the Board and has reached 70 years of age or (E) at such other time
as determined by the Board in its sole and absolute discretion. Following the
lapse of restrictions, at the Director’s request, the Company shall take all
such action as may be necessary to remove such restrictions from the stock
certificates, or other applicable records with respect to uncertificated shares,
representing the Shares, such that the resulting shares shall be fully paid,
nonassessable and unrestricted by the terms of this Plan.


(b)Dividends, Voting Rights, Exchanges, Etc. Except for the restrictions set
forth in this Section 4.2 and any restrictions required by law, a Director shall
have all rights of a stockholder with respect to his Shares including the right
to vote and to receive dividends as and when declared by the Board and paid by
the Company. Except for any restrictions required by law, a Director shall have
all rights of a stockholder with respect to his Voluntary Shares.
 
(c)Restriction on Transfer of Rights to Shares. No rights to Shares or Voluntary
Shares shall be assigned, pledged, hypothecated or otherwise transferred by a
Director or any other person, voluntarily or involuntarily, other than (i) by
will or by the laws of descent and distribution or (ii) pursuant to a QDRO.


(d)Legend. The Company shall cause a legend, in substantially the following
form, to be placed on each certificate, or other applicable record(s) with
respect to uncertificated shares, for the Shares:
THE[SE] SHARES [REPRESENTED BY THIS CERTIFICATE] ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. NON-EMPLOYEE
DIRECTORS’ EQUITY COMPENSATION PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER
UNDER THE PLAN SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR
EFFECT AFTER _______________, OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.


5.
Amendment, Termination and Adjustments

(a) The Board may alter or amend the Plan from time to time or may terminate it
in its entirety; provided, however, that no such action shall, without the
consent of a Director, materially adversely affect the rights in any Shares or
Voluntary Shares that were previously issued or transferred to the Director or
that were earned by, but not yet issued or transferred to, such Director. Unless
otherwise specified by the Committee, all Shares that were issued or transferred
prior to the termination of this Plan shall continue to be subject to the terms
of this Plan following such termination; provided that the transfer restrictions
on such Shares shall lapse in accordance with Section 4.2(a). In any event, no
Shares or Voluntary Shares may be issued or transferred under this Plan on or
after May 8, 2029.


3



--------------------------------------------------------------------------------





(b) Notwithstanding the provisions of Subsection (a), without further approval
by the stockholders of the Company no such amendment or termination shall
(i) materially increase the total number of shares of Class A Common Stock that
may be issued or transferred under this Plan specified in Section 6 (except that
adjustments and additions expressly authorized by this Section shall not be
limited by this clause (i)) or (ii) make any other change for which stockholder
approval would be required under applicable law or stock exchange requirements.
(c) The Committee shall make or provide for such adjustments in the Average
Share Price, in the kind of shares that may be issued or transferred hereunder,
in the number of shares of Class A Common Stock specified in Section 6(a) or
6(b), in the number of outstanding Shares for each Director, and in the terms
applicable to Shares under this Plan, as the Committee, in its sole discretion,
exercised in good faith, determines is equitably required to reflect (i) any
stock dividend, stock split, combination of shares, recapitalization or any
other change in the capital structure of the Company, (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets or issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing (collectively referred to
as an “Extraordinary Event”). Moreover, in the event of any such Extraordinary
Event, the Committee may provide in substitution for any or all outstanding
Shares under this Plan such alternative consideration (including cash), if any,
as it, in good faith, may determine to be equitable under the circumstances and
shall require in connection therewith the surrender of all Shares so replaced.
All securities received by a Director with respect to Shares in connection with
any Extraordinary Event shall be deemed to be Shares for purposes of this Plan
and shall be restricted pursuant to the terms of this Plan to the same extent
and for the same period as if such securities were the original Shares with
respect to which they were issued or transferred, unless the Committee, in its
sole and absolute discretion, eliminates such restrictions or accelerates the
time at which such restrictions on transfer shall lapse.
6.
Shares Subject to Plan

(a) Subject to adjustment as provided in this Plan, the total number of shares
of Class A Common Stock that may be issued or transferred under this Plan on or
after the Effective Date will not exceed in the aggregate 100,000.
Notwithstanding anything to the contrary contained in this Plan, shares of Class
A Common Stock withheld by the Company, tendered or otherwise used to satisfy
any tax withholding obligation will count against the aggregate number of shares
of Class A Common Stock available under this Section 6(a).
(b) Notwithstanding anything in this Section 6, or elsewhere in this Plan to the
contrary, and subject to adjustment as provided in this Plan, in no event will
any Director receive in any calendar year beginning on or after January 1, 2019
more than 20,000 shares of Class A Common Stock, in the aggregate, under this
Plan.
7.
Approval By Stockholders

The NACCO Industries, Inc. Non-Employee Directors’ Equity Compensation Plan was
originally approved by the stockholders of the Company on June 1, 1992 and this
Plan was approved by the stockholders of the Company on the Effective Date.
8.
General Provisions

(a)No Continuing Right as Director. Neither the adoption nor operation of this
Plan, nor any document describing or referring to this Plan, or any part
thereof, shall confer upon any Director any right to continue as a Director of
the Company or as a director of any subsidiary of the Company.


(b)Governing Law. The provisions of this Plan shall be governed by and construed
in accordance with the laws of the State of Delaware.


(c)Cash If Shares Not Issued. All Required Amounts and Voluntary Amounts are the
property of the Directors and shall be paid to them in cash in the event that
Shares and Voluntary Shares may not be issued or transferred to Directors
hereunder in respect of Required Amounts or Voluntary Amounts.


(d)Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include


4



--------------------------------------------------------------------------------





within its meaning the feminine. The use of the singular shall also include
within its meaning the plural, and vice versa.


(e)Section 409A of the Internal Revenue Code. This Plan is intended to be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable Treasury Regulations issued thereunder, and shall be
administered in a manner that is consistent with such intent.




5

